An insurance company which has agreed to defend groundless claims is not relieved of its obligation to defend merely because the discovery process has shown the claims to be groundless. Neither logic nor Wedge Products, Inc. v. HartfordEquity Sales Co. (1987), 31 Ohio St. 3d 65, 31 OBR 180,509 N.E.2d 74, compels such a circular result. If the allegations set forth a covered claim, I believe that an insurance company which has chosen to agree to defend groundless claims remains obligated to defend even if discovery has shown the claim to be groundless.
In view of my opinion that the majority misconstrues WedgeProducts, I also differ with my colleagues' conclusion as to whether prejudice has been shown. Since the insured ultimately prevailed, and since the insurance company would have had to defend throughout, its only prejudice would have been the possibility that it could have achieved the same favorable result at less expense. Since there was no such evidence, I dissent. *Page 629